Robinson, J.,
delivered the following dissenting opinion:
I fully agree with the majority of the Court as to the well settled principles of law by which this case is to be governed. But I do .not agree to the conclusion reached hy them as to the facts. On the contrary, the proof satisfactorily shows, I think, that the plaintiff was induced to subscribe for the stock in question hy the fraudulent representations made to him at the time, and having made such subscription upon the faith of these fraudulent representations, he is entitled to a rescission of the contract and restitution of the money paid by him under it. The decree of the Court below, therefore, in my opinion ought to he affirmed.
(Filed 17th of December, 1891.)